DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim refers to a carrier medium and there is no mention of the carrier medium being a physical medium in the specification and therefore could possibly a wave or signal.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 14, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh (US Pub 2011/0274155) in view of Chen (US Pub 2009/0240862).
Referring to claim 11, Noh discloses a media server for generating a first video data stream at a first video resolution and outputting video data to video display devices, the media server comprising:
an input for receiving a plurality of second video data streams at a second video resolution (paragraphs 59, 60, and 93);
a processor arranged to interleave pixels of the source second video data streams received at the input in order to generate the first video data stream (paragraphs 59 and 60).
Noh does not disclose a video processor card slot for receiving removable video processor cards; an output arranged to output the first video data stream to the video processor card slot.
In an analogous art, Chen teaches a video processor card slot for receiving removable video processor cards; an output arranged to output the first video data stream to the video processor card slot (paragraph 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the removable video processor slot taught by Chen to the video processing system disclosed by Noh.  The motivation would have been to allow the system to be updated in the future.

Referring to claim 14, Noh does not disclose a media server of Claim 11, wherein the video processor card slot comprises a pass-through video processor card, the pass-through video processor card being arranged to receive the first video data stream at an input of the video processor card, and to pass the first video data stream through to a video processor card output.
In an analogous art, Chen teaches a media server of Claim 11, wherein the video processor card slot comprises a pass-through video processor card, the pass-through video processor card being arranged to receive the first video data stream at an input of the video processor card, and to pass the first video data stream through to a video processor card output (paragraph 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the removable video processor slot taught by Chen to the video processing system disclosed by Noh.  The motivation would have been to allow the system to be updated in the future.

Claim 18 is rejected on the same grounds as claim 11.

Referring to claim 20, Noh discloses a carrier medium for carrying a computer readable code for controlling a computer device to carry out the method of Claim 18 (paragraph 99).

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh and Chen as applied to the claims above, and further in view of Gonzalez (US Pub 2008/0211816).
Referring to claim 15, Noh and Chen do not disclose a media server of any one of Claim 11 wherein the media server comprises at least two video processor card slots.
In an analogous art, Gonzalez teaches a media server of any one of Claim 11 wherein the media server comprises at least two video processor card slots (figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the multiple video cards taught by Gonzalez to the video processing system disclosed by Noh.  The motivation would have been to speed up the interleaving by doing the interleaving in parallel.

Referring to claim 16, Noh and Chen do not disclose a media server of Claim 15, wherein the processor is arranged to generate at least two first video data streams, each first video data stream being sent to a different video processor card slot.
In an analogous art, Gonzalez teaches a media server of Claim 15, wherein the processor is arranged to generate at least two first video data streams, each first video data stream being sent to a different video processor card slot (figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the multiple video cards taught by Gonzalez to the video processing system disclosed by Noh.  The motivation would have been to speed up the interleaving by doing the interleaving in parallel.

Allowable Subject Matter
Claims 13 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN E SHEPARD whose telephone number is (571)272-5967.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN E SHEPARD/               Primary Examiner, Art Unit 2424